Case 2:21-cv-12078-TGB-KGA ECF No. 1-5, PagelD.40 Filed 09/06/21 Page 1of 3

EXHIBIT D
Case 2:21-cv-12078-TGB-KGA ECF No. 1-5, PagelD.41 Filed 09/06/21 Page 2 of 3

DECLARATION OF Jane Doe

Pursuant to 28 U.S.C. § 1746, Jane Doe, herebydeclares:

I am fully competent to make this declaration and I have personal
knowledge of the facts stated in this declaration.

This declaration is submitted in support of legal actions to revoke the
emergency use authorization for COVID-19 injections and in support of a
preliminary injunction to immediately block the emergency use
authorization for COVID-19 injections.

Tam a computer programmer with subject matter expertise in the
healthcare data analytics field, an honor that allows me access to Medicare
and Medicaid data maintained by the Centers for Medicare and Medicaid
Services (CMS). I earned a B.S. degree in Mathematics and have, over the
last 25 years, developed over 100 distinct healthcare fraud detection
algorithms, both in the public and private sector. It has been my mission to
protect federal tax dollars by preventing and detecting healthcare fraud, a
process which leads to both recovery of overpayments and law enforcement
leads. A large part of what I do is focused on the quality of care for the
beneficiary; for example, I identify providers who prescribe an egregious
amount of opioids to patients with a history of overdosing. Instead of titrating
the patient off of opioids, they prescribe more, oftentimes leading to patient

death. When the COVID-19 vaccine clearly became associated with patient
Case 2:21-cv-12078-TGB-KGA ECF No. 1-5, PagelD.42 Filed 09/06/21 Page 3 of 3

death and harm, I was naturally inclined to investigate the matter.
It is my professional estimate that VAERS (the Vaccine Adverse Event
Reporting System) database, while extremely useful, is under-reported
by a conservative factor of at least 5. On July 9, 2021, there were
9,048 deaths reported in VAERS. I verified these numbers by
collating all of the data from VAERS myself, not relying on a third
party to report them. In tandem, I queried data from CMS medical
claims with regard to vaccines and patient deaths, and have assessed
that the deaths occurring within 3 days of vaccination are higher than
those reported in VAERS by a factor of at least 5. This would indicate
the true number of vaccine-related deaths was at least 45,000. Put in
perspective, the swine flu vaccine was taken off the market which only
resulted in 53 deaths.
I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

Executed on July 13, 2021.

/s Jane Doe

 

Jane Doe
